Case: 20-60555     Document: 00515909676         Page: 1     Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        June 22, 2021
                                  No. 20-60555
                                                                       Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cloist Jimison, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 4:08-CR-11-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Cloist Jimison, Jr., federal prisoner # 09535-043, was sentenced in
   December 2019 to 18 months of imprisonment upon revocation of supervised
   release; the sentence was ordered to run consecutively to the 60-month term
   of imprisonment imposed in a separate criminal case, also in the Southern


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60555      Document: 00515909676          Page: 2   Date Filed: 06/22/2021




                                    No. 20-60555


   District of Mississippi. The December 2019 revocation was Jimison’s third
   revocation of supervised release since his 2008 conviction for possession of
   a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).
          On appeal, Jimison challenges the district court’s denial of his motion
   for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as
   amended by the First Step Act of 2018 (FSA), Pub. L. No. 115-391, § 404,
   132 Stat. 5194. He argues that the district court was not limited by the
   examples set forth in U.S.S.G. § 1B1.13 (p.s.) and its commentary of what
   constitutes extraordinary and compelling circumstances, and that the district
   court erred by failing to recognize that the COVID-19 pandemic constitutes
   an extraordinary and compelling reason for granting compassionate release.
   He further argues that his family’s financial situation, which he notes may
   not be extraordinary and compelling by itself, is complicated by the economic
   hardship caused by the pandemic. Jimison also has filed a motion seeking
   release to home confinement due to COVID-19, although he cites no
   authority, statutory or otherwise, by which an appellate court may reduce a
   federal prisoner’s sentence.
          We review the district court’s decision to deny a prisoner’s motion
   for compassionate release for an abuse of discretion. United States v.
   Chambliss, 948 F.3d 691, 693 (5th Cir. 2020). Although district courts are
   not constrained by § 1B1.13 and its commentary when addressing such a
   motion, see United States v. Shkambi, 993 F.3d 388, 392-93 (5th Cir. 2021),
   the district court did not treat § 1B1.13 as dispositive of what factors can
   constitute extraordinary and compelling reasons for a sentence reduction.
   Rather, the district court acknowledged that even if courts could consider
   reasons other than those expressly listed in the commentary to § 1B1.13,
   Jimison failed to establish extraordinary and compelling reasons for a
   sentence reduction, and he failed to show that the 18 U.S.C. § 3553(a) factors
   weighed in favor of his early release.



                                            2
Case: 20-60555     Document: 00515909676          Page: 3   Date Filed: 06/22/2021




                                   No. 20-60555


         Because the record does not reflect that the district court based its
   decision to deny Jimison’s motion “on an error of law or a clearly erroneous
   assessment of the evidence” before it, Chambliss, 948 F.3d at 693 (internal
   quotation marks and citation omitted), the district court’s order is
   AFFIRMED. The motion for release to home confinement is DENIED.




                                        3